Citation Nr: 1013753	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from April 1955 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied 
service connection for bilateral hearing loss.  

In June 2008, the Veteran submitted additional evidence with 
a waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2009).  


FINDING OF FACT

The medical evidence is in equipoise on the question of 
whether the Veteran's currently demonstrated hearing loss 
disability is causally related to his military noise 
exposure.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, bilateral hearing 
loss disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting the benefits sought, 
the Board finds that any error with regard to the VCAA duties 
to notify and/or assist are harmless.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009); Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 
120 (1999), the Court stated that in Savage it had clearly 
held that 38 C.F.R. § 3.303 does not relieve the claimant of 
his burden of providing a medical nexus.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Certain chronic disabilities, such as sensorineural hearing 
loss (as an organic disease of the nervous system), if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2009).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2009).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2009).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  The Board has converted 
the ASA units to ISO units as necessary in the clinical 
findings listed below.  

The evidence reflects that the Veteran served on active duty 
for more than 20 years.  His military occupational specialty 
was field artilleryman.  Upon entrance examination in March 
1955, his hearing was noted to be 15/15 for the whispered 
voice, bilaterally.  An audiogram was not performed.  Upon 
separation examination in January 1959, audiometric studies 
revealed puretone thresholds of 50, 50, 25, 20, 20, and 20 
decibels in the right ear and 40, 35, 25, 15, 15 and 15 
decibels in the left ear at 250, 500, 1000, 2000, 4000, and 
8000 hertz, respectively.  The diagnosis was loss of hearing 
acuity, low frequency tones in both ears.  Whispered and 
spoken voice were 15/15 bilaterally.  

Upon periodic examination in February 1963, audiometric 
studies revealed puretone thresholds of 25, 5, 10, 5, and 0 
decibels in the right ear and 25, 15, 10, -5, and 5 decibels 
in the left ear at 500, 1000, 2000, 4000, and 8000 hertz, 
respectively.  Upon reenlistment examination in February 
1965, audiometric studies revealed puretone thresholds of 20, 
15, 20, 5, -5, and 0 decibels in the right ear and 25, 20, 
15, 0, 0, and 10 decibels in the left ear at 250, 500, 1000, 
2000, 4000, and 8000 hertz, respectively.  

Audiometric evaluation in October 1973 revealed puretone 
thresholds of 0, 0, 15, 20, 10, 20, and 15 decibels in the 
right ear and 10, 5, 0, 0, 0, 30, and 5 decibels in the left 
ear at 500, 1000, 2000, 3000, 4000, 6000, and 8000 hertz, 
respectively.  Upon periodic examination in February 1974, 
audiometric studies revealed puretone thresholds of 10, 10, 
10, 10, and 25 decibels in the right ear and 10, 5, 15, 15, 
and 20 decibels in the left ear at 500, 1000, 2000, 4000, and 
6000 hertz, respectively.  

Audiometric evaluation in September 1975 revealed puretone 
thresholds of 15, 15, 10, 10, 15, 20, 20, 5, and 5 decibels 
in the right ear and 20, 10, 10, 10, 10, 5, 5, 25, and 10 
decibels in the left ear at 250, 500, 1000, 1500, 2000, 3000, 
4000, 6000, and 8000 hertz, respectively.  Audiometric 
evaluation in September 1975 revealed puretone thresholds of 
10, 5, 15, 20, 20, 20, and 10 decibels in the right ear and 
10, 5, 5, 15, 10, 15, and 20 decibels in the left ear at 500, 
1000, 2000, 3000, 4000, 6000, and 8000 hertz, respectively.  

Upon retirement examination in June 1976, audiometric studies 
revealed puretone thresholds of 5, 5, 5, 15, 10, and 10 
decibels in the right ear and 5, 5, 5, 5, 10, and 15 decibels 
in the left ear at 250, 500, 1000, 2000, 4000, and 8000 
hertz, respectively.  

Upon VA examination in July 2007, audiometric studies 
revealed puretone thresholds of 15, 20, 25, 40 and 45 
decibels in the right ear and 20, 20, 30, 35 and 55 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 hertz 
respectively.  Speech recognition scores were 96 percent in 
the right ear and 94 percent in the left ear.  Bilateral 
sensorineural hearing loss was diagnosed.  In an addendum 
statement, the examiner concluded that it was less likely as 
not that the Veteran's current hearing loss was related to 
his military service because no hearing loss was noted at the 
time of his retirement.  

In a June 2008 medical report, the Veteran's private 
physician concluded that it was likely that the Veteran's 
current sensorineural hearing loss was due to his 21-year 
history of noise exposure during his artillery service.  

The Board finds that the evidence of record is in relative 
equipoise in showing that the Veteran currently has bilateral 
hearing loss disability that as likely as not is due to the 
noise exposure he experienced during his military service.  
Moreover, it is clear that the Veteran's hearing was normal 
upon entry into service in 1955, and some of his audiometric 
evaluations in service showed some evidence of hearing loss.  
Consequently, by extending the benefit of the doubt to the 
Veteran, the Board concludes the Veteran's current hearing 
loss disability is related to his military service.  Hence, 
service connection for bilateral hearing loss is warranted.  
See 38 C.F.R. §§ 3.102, 3.303(b), (d), 3.385; Hensley, 
Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


